UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 1)1 QUAINT OAK BANCORP, INC. (Name of Issuer) Common Stock, Par Value $.01 Per Share (Title of Class of Securities) 74732T 10 6 (CUSIP Number) December 31, 2008 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X] Rule 13d-1(b) [ ] Rule 13d-1(c) [ ] Rule 13d-1(d) 1The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 6 Pages CUSIP NO. 74732T 10 6 13G/A Page 2of 6 Pages 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Quaint Oak Bancorp, Inc. Employee Stock Ownership Plan Trust 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b)[ ] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Pennsylvania NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 101,833 6. SHARED VOTING POWER 9,257 7. SOLEDISPOSITIVE POWER 101,833 8. SHARED DISPOSITIVE POWER 9,257 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 111,090 10. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.2% 12. TYPE OF REPORTING PERSON EP CUSIP NO. 74732T 10 6 13G/A Page 3of 6 Pages Item 1(a). Name of Issuer: Quaint Oak Bancorp, Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 607 Lakeside Drive Southampton, Pennsylvania 18966 Item 2(a). Name of Person Filing: Quaint Oak Bancorp, Inc. Employee Stock Ownership Plan Trust Item 2(b). Address of Principal Business Office or, if None, Residence: Quaint Oak Bank 607 Lakeside Drive Southampton, Pennsylvania 18966 Item 2(c). Citizenship: Pennsylvania Item 2(d). Title of Class of Securities: Common Stock, par value $.01 per share Item 2(e). CUSIP Number: 74732T 10 6 Item 3. If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is: (f) [X] An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F). CUSIP NO. 74732T 10 6 13G/A Page 4of 6 Pages Item 4.Ownership. (a) Amount beneficially owned: 111,090 (b) Percent of class: 8.2% (based on 1,352,021 shares issued and outstanding as of December 31, 2008) (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote 101,833 (ii) Shared power to vote or to direct the vote 9,257 (iii) Sole power to dispose or to direct the disposition of 101,833 (iv) Shared power to dispose or to direct the disposition of 9,257 The reporting person is an employee benefit plan subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended, with individual accounts for the benefit of participating employees and their beneficiaries.The reporting person’s assets are held in trust by trustees, Robert T. Strong, Diane J. Colyer and John J. Augustine (“Plan Trustees”).The number of shares listed as beneficially owned represents the entire number of shares of Common Stock held by the Plan
